DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims and abstract of the specification, in the submission dated 9/7/22, are acknowledged and accepted.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-13, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukawa (US 2013/0242555) (of record) in view of Maimone et al. (US 10,845,761) and Solomon (US 10,593,092).
Consider claim 1, Mukawa discloses (e.g. figure 10) a method for displaying a image, comprising:
generating a light beam (154, light source) of an incident wave field having coherence (light source can include a laser) [0094];
expanding the generated light beam (60, light angle output control member)  to a size of an active area of a display (beam is expanded via the light angle output control member to the required display size);
converging the expanded light beam on respective positions of eyes of a user (light is converged at the pupil 21);
generating digital content (via 150, spatial light modulating device); and
displaying an image based on the converged light beam and on the digital content (displayed image is based on the converged beam and content) [0181, 0094, 0202, 0203, 0206, 0207].
However, Mukawa does not explicitly disclose that the image is a binocular hologram image or generating the digital hologram comprises encoding two computer-generated holograms (CGHs) for the left and right eyes which are suitable for a foldable display.  Mukawa and Maimone are related as head mounted display devices.  Maimone et al. disclose a binocular hologram image or generating the digital hologram comprises encoding two computer-generated holograms (CGHs) for the left and right eyes (CGH can be displayed on the DDH) [col. 9, line 61 to col. 10, line 61].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Mukawa, to include the CGH as taught by Maimone, in order to provide an even distribution of resolution over a field of view of the display device.
However, the modified Mukawa reference does not explicitly disclose that the displays are suitable for a foldable display.  Mukawa, Maimone and Solomon are related as head-mounted displays.  Solomon discloses (e.g. figures 3A-3C) displays (122/124, displays) that are suitable for a foldable display (see figures 3A-3C, the HMD is foldable) [col. 5, lines 33-40, col. 6, lines 1-16].  It would have been obvious to a person of ordinary skill to modify the device of the modified Mukawa reference to be foldable, as taught by Solomon, in order to provide a compact design that is easily portable.
Consider claim 2, the modified Mukawa reference discloses (e.g. figure10 of Mukawa) a method, wherein expanding the generated light beam is configured to expand the generated light beam so as to have characteristics of a plane wave field (collimated is considered to be a characteristic of a plane wave) [0094 of Mukawa].
Consider claim 3, the modified Mukawa reference discloses (e.g. figure10 of Mukawa) a method, wherein expanding the generated light beam is configured to expand the generated light beam so as to have uniform light intensity (collimated and expanded light has uniformity, the light source can also be a laser) [0094 of Mukawa].
Consider claim 7, the modified Mukawa reference discloses (e.g. figure 10 of Mukawa) a method, wherein generating the digital hologram content is configured to generate the digital hologram content encoded so as to be suitable for a user terminal (the device is a HUD for a user) [0181, 0202, 0203, 0206, 0207 of Mukawa and 0053-0065 of Morozov].
Consider claim 8, the modified Mukawa reference discloses (e.g. figure 10 of Mukawa) a method, wherein, when the hologram image is displayed, the displayed hologram image is formed of a pair of images in consideration of binocular parallax (the device is a binocular HUD wherein a user sees two images) [0181, 0202, 0203, 0206, 0207 of Mukawa and  0053-0065 of Morozov].
Consider claim 9, the modified Mukawa reference discloses (e.g. figure 10 of Mukawa) a method, wherein, when the hologram image is displayed, the displayed hologram image is a hologram image that supports binocular characteristics of a near-eye head-mounted display (the device is a HUD for a user) [0181, 0202, 0203, 0206, 0207 of Mukawa and 0053-0065 of Morozov].
Consider claim 10, the modified Mukawa reference discloses (e.g. figure 10 of Mukawa) a method, wherein, when the hologram image is displayed, the displayed hologram image is provided so as to be viewed through left and right eyes of the user at a specific position and a specific angle selected by the user (the device is a HUD for a user wherein the pupil position is considered to be the specific position and specific angle selected by the user) [0181, 0202, 0203, 0206, 0207 of Mukawa and 0053-0065 of Morozov].
Consider claim 11, Mukawa discloses (e.g. figure 10) an apparatus for displaying an image, comprising:
a light source unit (154, light source) for generating a light beam of an incident wave field having coherence (light source can include a laser) [0094];
an expansion unit (60, light angle output control member)  for expanding the generated light beam to a size of an active area of a display (beam is expanded via the light angle output control member to the required display size);
a convergence unit for converging the expanded light beam on respective positions of eyes of a user (light is converged at the pupil 21);
a content generation unit for generating digital content (via 150, spatial light modulating device); and
an image display unit for displaying an image based on the converged light beam and on the digital content (displayed image is based on the converged beam and content) [0181, 0094, 0202, 0203, 0206, 0207].
However, Mukawa does not explicitly disclose that the image is a binocular hologram image or generating the digital hologram comprises encoding two computer-generated holograms (CGHs) for the left and right eyes which are suitable for a foldable display.  Mukawa and Maimone are related as head mounted display devices.  Maimone et al. disclose a binocular hologram image or generating the digital hologram comprises encoding two computer-generated holograms (CGHs) for the left and right eyes (CGH can be displayed on the DDH) [col. 9, line 61 to col. 10, line 61].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Mukawa, to include the CGH as taught by Maimone, in order to provide an even distribution of resolution over a field of view of the display device.
However, the modified Mukawa reference does not explicitly disclose that the displays are suitable for a foldable display.  Mukawa, Maimone and Solomon are related as head-mounted displays.  Solomon discloses (e.g. figures 3A-3C) displays (122/124, displays) that are suitable for a foldable display (see figures 3A-3C, the HMD is foldable) [col. 5, lines 33-40, col. 6, lines 1-16].  It would have been obvious to a person of ordinary skill to modify the device of the modified Mukawa reference to be foldable, as taught by Solomon, in order to provide a compact design that is easily portable.
Consider claim 12, the modified Mukawa reference discloses (e.g. figure 10 of Mukawa) an apparatus, wherein the expansion unit expands the generated light beam so as to have characteristics of a plane wave field (collimated is considered to be a characteristic of a plane wave) [0094 of Mukawa].
Consider claim 13, the modified Mukawa reference discloses (e.g. figure 10 of Mukawa) an apparatus, wherein the expansion unit expands the generated light beam so as to have uniform light intensity (collimated and expanded light has uniformity, the light source can also be a laser) [0094 of Mukawa].
Consider claim 17, the modified Mukawa reference discloses (e.g. figure 10 of Mukawa) an apparatus, wherein the content generation unit generates the digital hologram content encoded so as to be suitable for a user terminal (the device is a HUD for a user) [0181, 0202, 0203, 0206, 0207 of Mukawa].
Consider claim 18, the modified Mukawa reference discloses (e.g. figure 10 of Mukawa) an apparatus, wherein the hologram image displayed by the image display unit is formed of a pair of images in consideration of binocular parallax (the device is a binocular HUD wherein a user sees two images) [0181, 0202, 0203, 0206, 0207 of Mukawa and 0053-0065 of Morozov].
Consider claim 19, the modified Mukawa reference discloses (e.g. figure 10 of Mukawa) an apparatus, wherein the hologram image displayed by the image display unit is a hologram image that supports binocular characteristics of a near- eye head-mounted display (the device is a HUD for a user) [0181, 0202, 0203, 0206, 0207 of Mukawa and 0053-0065 of Morozov].
Consider claim 20, the modified Mukawa reference discloses (e.g. figure 10 of Mukawa) an apparatus, wherein the hologram image displayed by the image display unit is provided so as to be viewed through left and right eyes of the user at a specific position and a specific angle selected by the user (the device is a HUD for a user wherein the pupil position is considered to be the specific position and specific angle selected by the user) [0181, 0202, 0203, 0206, 0207 of Mukawa and 0053-0065 of Morozov].
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukawa (US 2013/0242555) (of record) in view of Maimone et al. (US 10,845,761) and Solomon (US 10,593,092).as applied to claim 11 above, and in further view of Gao et al. (CN 107065178).
Consider claim 15, Mukawa discloses (e.g. figure 10) an apparatus of claim 11, wherein the convergence unit converges the expanded light beam by making the expanded light beam sequentially pass through a beam-deflecting diffraction grating (340, second diffraction grating member) [0204-0206].  However, Mukawa does not explicitly disclose a convergent lens. Mukawa, and Gao are related as head mounted viewing devices.  Gao discloses a convergent lens (7, eyepiece) [see page 4 of the provided translation].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant inventio to modify the device of Mukawa to include an eyepiece as taught by Gao, in order to allow for a short viewing distance thereby reducing the dimensions of the glasses. 
Allowable Subject Matter
Claims 4-6, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872